     Case 1:19-cr-00005-JPJ-PMS Document 3 Filed 09/08/20 Page 1 of 1 Pageid#: 29


pröbati
      onFormNo.3s                                             Reportand OrderTerm inating Probation /
(1/92)                                                                            Supervised Release
                                                                      Priorto OriginalExpiration D ate

                                                                               CLERK'S OFFICE U.S.DISTRICT COURT
                               U NITED STA TES D ISTRICT C OU RT                        ATABINGDON.VA
                                             forthe '                                        FILED
                               W ESTERN D ISTRICT O F VIR GINIA
                                                                                         sEF 21 2222
                                                                                       JUII
                                                                                          A C.    IEY,.LE
U NITED STA TES OF AW RICA
                                                                                       sy,
                                                                       crim.xo.1:19cR0t)pp!- LE K
                                                                                                  j+
Teresa Em erson

       OnNovember29,2018,theabovenamedwasplacedonprobation foraperiod ofthreeyears. She
has com plied w ith thenzlesand regulationsofprobation and is no longer in need ofprobation. Itis '
accôrdingly recom m ended thatTeresa Em erson be discharged from p' robation.


                                          Respectfully subm itted,




                                          ScottH .Belcher
                                          Supervising U .S.Probation Officer



                                O RD ER OF TH E CO URT

       Pursuantto the above report,itisordered thatthedefendahtisdischarged from probation and thatthe
proceedings in the case be term inated.

       oatethis 9         dayot-                              ,20Ao .


                                          Hono le Jam esP.       es
                                          U .S.DistrictJudge
